Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.348 Filed 04/07/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

BAY CITY REALTY, LLC,

                      Plaintiff,                           Case No. 20-CV-11498

v.                                                         Honorable Thomas L. Ludington

MATTRESS FIRM, INC.,

                  Defendant.
_______________________________________/

  OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT, DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, AND
                     DISMISSING COMPLAINT

       On April 23, 2020, Plaintiff, Bay City Reality, LLC, filed a complaint alleging that

Defendant Mattress Firm, Inc. breached the terms of its lease. ECF No. 1. The case was removed

on June 8, 2020. Id. On June 29, 2020, Plaintiff filed a motion to remand. In the order denying

remand, this Court concluded,

       At the time of removal, Plaintiff claims the past due amount totaled less than
       $40,000. ECF No. 4. However, as Defendant highlights, in Plaintiff’s complaint it
       lists damages to include “the full amount of all rental obligations due and owing
       under the Lease . . . [and] the full amount of any other monetary obligations due
       and owing under the Lease.” ECF No. 1 at PageID.15; ECF No. 5 at PageID.73–
       75. Plaintiff appears to be equivocating between asking for full enforcement of the
       lease provisions, which include the ability to accelerate future payments and
       liquidated damages, in its complaint and asking solely for back rent to stay under
       the $75,000 jurisdictional cap in its motion for remand. Plaintiff cannot seek all
       damages in its complaint and then argue in its motion for remand that it is only
       seeking past-due payments.

ECF No. 8 at PageID.93–94. In January 2021, the parties filed cross-motions for summary

judgment. ECF Nos. 13, 16. Response and reply briefs were timely filed. ECF Nos. 15, 18, 19, 20,

21.
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.349 Filed 04/07/21 Page 2 of 18




                                                      I.

          The parties do not contest the underlying facts. ECF No. 20 at PageID.262. Bay City Realty

LLC (“BRC”) and Mattress Firm entered into a lease agreement in September 2013. ECF No. 13-

1. Mattress Firm was obligated to pay BRC a monthly rent ($10,500.50)1 (“Base Rent”) as well as

taxes and a share of the Common Area Maintenance costs (“Additional Rent”). Id. The current

lease expires on February 29, 2024. Id. As of March 2020, Mattress Firm had met all of its

contractual obligations. ECF No. 16-1 at PageID.204.

          On March 11, 2020, the World Health Organization declared that COVID-19, the disease

caused by the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), had become a

pandemic. Coronavirus Has Become a Pandemic, W.H.O. Says, NY Times (Mar. 11, 2020),

https://www.nytimes.com/2020/03/11/health/coronavirus-pandemic-who.html

[https://perma.cc/5HD2-YG9U]; Naming the coronavirus diseases (COVID-19) and the virus that

causes it, WHO, https://www.who.int/emergencies/diseases/novel-coronavirus-2019/technical-

guidance/naming-the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it

[https://perma.cc/2Y72-9UHL] (last visited Mar. 31, 2021). The CDC recommends wearing a

mask, staying six feet apart, avoiding crowds, and receiving a vaccine to reduce the likelihood of

contracting COVID-19. Symptoms, CDC (Feb. 22, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/symptoms.html [https://perma.cc/KLK5-H8MB].

          In response to the spread of the virus that causes COVID-19, Governor Whitmer declared

a state of emergency on March 10, 2020. ECF No. 16-1 at PageID.236. On March 24, 2020, she

issued an Executive Order closing business “not necessary to sustain or protect life” (the

“Shutdown Order”). ECF No. 16-1 at PageID.236; ECF No. 16 at PageID.184. Relying upon the



1
    The monthly rent installment was $9,545.92 for the first five years. ECF No. 13-1 at PageID.134.

                                                    -2-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.350 Filed 04/07/21 Page 3 of 18




authority vested in the Governor by the Emergency Management Act and the Emergency Powers

of the Governor Act of 1945, Governor Whitmer “prohibit[ed] in-person work that is not necessary

to sustain or protect life.” ECF No. 16-1 at PageID.237. She also required all Michigan residents

to stay home and prohibited gatherings of people between multiple households. Id. (“Subject to

the exceptions in section 7, all individuals currently living within the State of Michigan are ordered

to stay at home or at their place of residence. Subject to the same exceptions, all public and private

gatherings of any number of people occurring among persons not part of a single household are

prohibited.”) Exceptions to the stay home order were allowed for individuals to care for vulnerable

persons, attend emergency legal proceedings, work or volunteer at organizations providing basic

necessities, and obtain food and medicine. Id.

       The Shutdown Order was extended through June 4, 2020. ECF No. 16 at PageID.184.

Mattress Firm re-opened to the public on June 6, 2020. ECF No. 16-1 at PageID.205. As a result

of the Shutdown Order, Defendant paid the Additional Rent but not Base Rent for the months of

April, May, and June. ECF No. 16-1 at PageID.205. Mattress Firm began paying Base Rent again

in July 2020. ECF No. 16-1 at PageID.205.

       On February 2, 2021, Mattress Firm paid the June Base Rent. ECF No. 18-1 at PageID.249.

As such, the question is whether Defendant has an affirmative defense for its refusal to pay the

April and May Base Rent.

       The relevant portions of the lease are excerpted below,

       6. Purpose. A. The Leased Premises are to be used, under this Lease, for the retail
       sale of bedding products, including mattresses, waterbeds, box springs,
       foundations, bed frames, headboards, and other related merchandise. In addition,
       Lessee shall be permitted to use portions of the Leased Premises (i) for storage and
       office uses incidental to the permitted use, and (ii) subject to any existing exclusive
       use provision or prohibited use restriction granted to any other tenant or occupant
       of the Shopping Center, any other lawful retail use (the “Permitted Use”).
       Notwithstanding anything to the contrary in this Lease, so long as Soldan’s and its

                                                 -3-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.351 Filed 04/07/21 Page 4 of 18




     permitted successors and assigns are operating as a pet supply store in the Shopping
     Center, Lessee shall not operate as a pet supply store in the Leased Premises.

     ...

     8. Rent. A. Lessee, in consideration of the leasing of the Leased Premises and the
     covenants an agreements herein contained, does hereby covenant and agree to and
     with lessor to pay lessor, as rent for said leased Premises, beginning on the Rent
     Commencement Date and continuing during the term hereof, in addition to any
     other sum herein provided to be paid, without any setoffs or deductions whatsoever,
     except to the extend otherwise expressly provided herein, a fixed Minimum Annual
     Rent, payable in equal monthly installments on the first (1st) day of each and every
     month, in advance, as follows:

           Minimum Annual Rent        Monthly Installment         Amount Per Square Foot

     Years 1 – 5      $114,551.04          $ 9,545.92                 $9.50
     Years 6 – 10     $126,006.00          $10,500.50                 $10.45

     ...

     9. Late Fee. Lessee agrees to the following late fee. If rent is RECEIVED AFTER:

                    The fifth (5th) day of the month:                        $100.00
                    The tenth (10th) day of the month, an additional:        $150.00

     . . . . In addition to the aforesaid late fees, Lessee agrees to pay:

     ...

     b) for any indebtedness owed under this Lease on the fifteenth (15th) day of the
     month interest shall accrue on a per diem basis at the rate of three percent (3%) per
     month, compounded monthly, until paid in full. Provisions of this Section shall be
     strictly enforced and shall survive the expiration or termination of the Lease.

     ...

     12. Pay Rent. A. Lessee shall pay to Lessor the rent for said Leased Premises and
     any and all other charges due under this Lease as herein provided, in lawful money
     of the United States of America, on the first (1st) day of the month, in advance,
     without demand and without any deduction, abatement, or set-off whatsoever, at
     Lessor’s address as stated in the Notice Section of this Lease, or at such other place
     and to such other person, persons, firms, or corporation as Lessor may from time to
     time direct in writing, and payment pursuant to such instruction shall constitute
     payment of the Lease rent hereunder. . . . In the event Lessee is late in paying the
     rent or any other charges due under this Lease on two (2) or more occasions within

                                              -4-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.352 Filed 04/07/21 Page 5 of 18




     any twelve (12) month period during the term or any extensions of the term of this
     Lease, then Lessee shall pay, immediately upon request, an additional
     administrative fee of Five Hundred Dollars ($500.00) (the “Late Fee”). The Late
     Fee shall increase by One Hundred Dollars ($100.00) for each subsequent instance
     Lessee is late in paying rent or any other charges due under this Lease during the
     same twelve (12) month period.

     ...

     C. Notwithstanding any alleged defense, counterclaim or offset against rent or any
     other charges due under the Lease, except as otherwise expressly provided in the
     Lease, Lessee shall continue to pay Lessor all rent and other charges due under the
     Lease when due, including during the continuance of any dispute or legal action
     and Lessor shall also fulfill and satisfy all of its obligations under this Lease, despite
     any dispute that may arise during the term of this Lease. The provisions of this
     Article shall survive the expiration or termination of the Lease.

     13. Taxes and Insurance. A. Lessee shall pay lessor, as additional rent, Lessee’s
     pro rata share of all Taxes, assessments and insurance paid by lessor.

     ...

     14. Use. Lessee shall not use or occupy or suffer or permit said Leased Premises or
     any part thereof to be used in any manner or occupied for any purpose contrary to
     law or the rules or regulations of any public authority or in any manner deemed a
     fire hazard or so as to increase the cost of hazard insurance to Lessor over and above
     the normal cost of such insurance for the type and location of the building of which
     the Leased Premises are a part and for the intended business of Lessee; provided,
     however, Lessor represents that the Permitted Use, in and of itself, contravenes
     Landlord’s insurance policies, prevents Lessor from procuring such policies, or
     causes an increase in any such insurance. Lessee’s use of the Leased Premises shall
     be in compliance with all applicable zoning regulations. Subject to any
     modifications, alterations or improvements made to the Leased Premises by Lessee,
     Lessor covenants and represents that the Leased Premises and all parts thereof shall
     be in substantial compliance with applicable laws, ordinances, and regulations of
     all federal, state, county, and municipal authorities, including Title III of the
     Americans With Disabilities Act of 1990 (as same may have been amended), any
     regulations promulgated thereunder and any similar state or local laws or
     regulations. . . .

     28. CAM Costs. A. Lessee shall pay Lessor, as additional rent, Lessee’s pro rata
     share of all Common Area Maintenance expenses (“CAM Costs”) as provided
     herein. Starting on the Rent Commencement Date, Lessee shall pay to Lessor,
     monthly, in advance, one-twelfth (1/12) of Lessee’s pro rata share of the CAM
     Costs. . . .



                                               -5-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.353 Filed 04/07/21 Page 6 of 18




     35. Environmental Provisions. A. As a material inducement to Lessor entering
     into this Lease, Lessee represents, warrants and covenants that any and all approved
     Hazardous Materials, as defined herein, or as may be classified or regulated by any
     and all governmental, statutory or regulatory authority, coming into or used in the
     Leased Premises, shall be completely contained and shall in no way be dispensed
     or released into the open air of, into, above, or below the Leased Premises and/or
     the Shopping Center, or in the sewer system located therein. All Hazardous
     Materials are prohibited from being in or at the Leased Premises and/or the
     Shopping Center, unless specifically described herein and approved by Lessor in
     this subsection, and the use or other handling of the same at the Leased Premises
     shall be considered an Event of Default under this Lease. Lessee, at its sole cost
     and expense, shall comply with all laws, statutes, ordinances, rules, regulations and
     orders of any governmental authority having jurisdiction concerning
     environmental, health or safety matters, including, but not limited to, any discharge
     into the air, surface water, sewers, soil, groundwater, or the use, generation,
     treatment, storage, disposal, or transportation of any Hazardous Material by Lessee,
     its agents, employees, contractors or invitees, whether written or outside the Leased
     Premises.

     B. As used herein, the term “Hazardous Material” means any hazardous or toxic
     substance, material or waste, which is or becomes regulated by any local
     governmental authority, the State wherein the Leased premises are located, or the
     United States Government. The term “Hazardous Material” includes, without
     limitation, any material or substances which is (i) designated as a “hazardous
     substances” pursuant to Section 311 of the Federal Water Pollution Control Act, as
     amended from time to time (33 U.S.C. Section 1321), (ii) defined as a “hazardous
     waste” pursuant to Section 3004 of the Federal Resource Conversation and
     Recovery Act, as amended from time to time (42 U.S.C. Section 6904), (iii) defined
     as a “hazardous substance” pursuant to Section 101 of the Comprehensive
     Environmental Response, Compensation and Liability Act, as amended from time
     to time (42 U.S.C. Section 9601), (iv) petroleum or petroleum derivatives, or (v)
     fertilizer (liquid or solid).

     C. Lessee shall indemnify, hold harmless, and defend Lessor against any and all
     liability claims, causes of action and damages, including Lessor’s attorney fees, in
     connection with Hazardous Materials used or located at the Leased Premises and/or
     the Shopping Center because of Lessee’s business and/or any environmental issues
     at the Leased Premises caused by Lessee during Lessee’s possession of the Leased
     Premises. Notwithstanding anything to the contrary in this Lease, in no event shall
     Lessee be liable to Lessor, and in no event shall Lessee’s obligations (including
     without limitation indemnification obligations) under this Lease extend to,
     environmental, or hazardous conditions of any kind (i) not caused by Lessee or its
     agents, employees, or contractors, (ii) caused by Lessor or its agents, contractors,
     or employees or other occupants of the Shopping Center, or (iii) existing on or prior
     to the date Lessor delivers possession of the Leased Premises to Lessee. The
     provisions of this Article shall survive the expiration or termination of the Lease.

                                             -6-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.354 Filed 04/07/21 Page 7 of 18




     ...

     43. Affirmative Covenants of Lessee. Lessee shall:

     A. Pay the rent and all other charges herein reserved as rent on the days and time
     and at the place that the same are made payable, without notice. . . .

     B. Comply with all requirements of the constituted public authorities, and with the
     terms of any state or federal statute or local ordinance or regulation applicable to
     Lessee’s use of the Leased Premises, and defend, indemnify and save Lessor
     harmless from penalties, fines, costs (including reasonable attorney fees) or
     damages resulting from failure to do so.

     ...

     44. Default. Any of the following shall be deemed an event of default by Lessee:

     A. The failure to pay any installments of taxes, common area maintenance,
     insurance or rent or other charges hereunder when the same become due, time being
     of the essence of this provision of this Lease, if the failure continues for ten (10)
     days after written notice thereof.

     B. Lessee’s failure to perform or observe any other covenant, term or condition of
     the Lease to be performed or observed by lessee, if the failure continues for thirty
     (30) days after written notice thereof is given to lessee or such longer period as is
     reasonably necessary in which to cure such default, in the event such default is not
     curable within said thirty (30) days period (time being of the essence).

     C. Lessee shall be late in payment of rent or other charges to be paid hereunder
     more than two (2) times in any calendar year.

     D. Lessee abandons, vacates, or ceases to do business in the Leased Premises for
     ten (10) or more days, except as otherwise provided hereunder.

     ...

     45. Lessor’s Remedies. Upon the occurrence of any event of default, Lessor may,
     at its option, in addition to any other remedy or right it has hereunder of by law or
     in equity, without any additional grace period:

     ...

     G. Lessee shall also pay all costs and reasonable attorney’s fees incurred by Lessor
     in enforcing the covenants, agreements, terms and provisions of this Lease. . . .




                                             -7-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.355 Filed 04/07/21 Page 8 of 18




       H. Notwithstanding anything to the contrary contained in this Lease, upon a default
       by Lessee, (i) Lessor shall take commercially reasonable efforts to mitigate its
       damages; . . .

       52. Entire Agreement. This Lease and the exhibits attached hereto constitute the
       sole and exclusive agreement between the parties with respect to the Lease
       Premises. . . .

       60. Legal Expenses. If either party hereto is made or becomes a party to any
       litigation commenced by or against the other party involving the enforcement of
       any of the rights and remedies of such party under this Lease, or arising on account
       of the default of the other party in the performance of such party’s obligations
       hereunder, then the prevailing party in any such litigation, or the party becoming
       involved in such litigation because of a claim against such other party, as the case
       may be, shall receive from the other party all costs and reasonable attorneys’ fees
       incurred by such party at trial and on appeal in connection with such litigation.

ECF No. 16-1 (formatting in original).
                                                   II.

       A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look in the

record for evidence “which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party

who must set out specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all

reasonable inferences in favor of the non-movant and determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251–52.

                                                III.

       Plaintiff asserts one claim: breach of contract. There are three elements to a Michigan

breach of contract claim: “(1) there was a contract, (2) the other party breached the contract, and



                                               -8-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.356 Filed 04/07/21 Page 9 of 18




(3) the breach resulted in damages to the party claiming breach.” Bank of Am., N.A. v. First Am.

Title Ins. Co., 878 N.W. 2d 816, 829 (Mich. 2016). The parties do not dispute the existence of a

contract (the lease), that Defendant breached the contract (by not paying Base Rent for April and

May 2020), and that Plaintiff was damaged from the breach (reduced income). However,

Defendant asserts two affirmative defenses to the breach: frustration of purpose and

impracticability.2 ECF No. 16.

                                                   A.

        Plaintiff first argues that the lease does not permit Mattress Firm to assert common law

defenses, such as frustration of purpose and impracticability. ECF No. 20 at PageID.267–68.

Plaintiff contends that Section 8 eliminates Defendant’s ability to assert common law defenses.3 It

also argues that Section 35 “allocates to Mattress Firm the costs and expenses associated with

complying with ‘all laws, statutes, ordinances, rules, regulationas and orders of any governemntal

authority having jurisdiction concerning environmental, health or safety matters.’” ECF No. 13 at

PageID.124 (citing ¶ 35 lease).4 Finally, Plaintiff asserts that “[t]he Lease identifies all events that

would trigger an abatement of the Rent or Additional Rent (see, e.g., id. at ¶ 36 (permitting

abatement of rent during period of repair described therein)), but contains no provision excusing

Mattress Firm from paying Rent and Additional Rent under the circumstances present here.” ECF

No. 13 at PageID.126.




2
  Even though Defendant lists these as two separate defenses, it combines the two theories into one
argument.
3
  “Under the Lease, Mattress firm must pay Rent ‘without any setoffs or deductions whatsoever, except to
the extent otherwise expressly provided herein.’ (Lease at ¶ 8 (emphasis added)). This unambiguous clause
unambiguous [sic] must be enforced as written.” ECF No. 20 at PageID.267.
4
  Plaintiff compares this provision with Section 49, which provides that Mattress Firm may terminate the
lease if the property is condemned, and Section 33, which requires BCR to bear the burden if Mattress Firm
is determined to be a nuisance.

                                                  -9-
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.357 Filed 04/07/21 Page 10 of 18




       In response, Defendant maintains that “[w]hile the [Section 8] provision prohibits

deductions and setoffs from the monthly rent payments, it says nothing about the viability or

availability of any substantive defenses to liability that may exist under the law.” ECF No. 16 at

PageID.199. Defendant further references Sections 6.A and 44.D, stating “[t]he Lease only allows

Mattress Firm to use the Leased Premises for the retail sale of bedding products and prohibits any

cessation of such use for ten days or more.” ECF No. 16 at PageID.197. It explains that Section

35 relates to “environmental hazards” and does not “contemplate[] that the government may bar

the only use of the Leased Premises that is authorized in the Lease or allocate[] the risk of that

happening to Mattress Firm.” ECF No. 16 at PageID.198.

       While the parties emphasize various portions of the lease seeking to establish that certain

situations are anticipated therein (e.g., environmental hazards, nuisance, condemnation), the

threshold question of the availability of common law defenses revolves around Section 8. Section

8 provides, in pertinent part,

       8. Rent. A. Lessee, in consideration of the leasing of the Leased Premises and the
       covenants and agreements herein contained, does hereby covenant and agree to and
       with lessor to pay lessor, as rent for said leased Premises, beginning on the Rent
       Commencement Date and continuing during the term hereof, in addition to any
       other sum herein provided to be paid, without any setoffs or deductions whatsoever,
       except to the extent otherwise expressly provided herein, a fixed Minimum Annual
       Rent, payable in equal monthly installments on the first (1st) day of each and every
       month, in advance, as follows: . . .

The phrase “without any setoffs or deductions whatsoever, except to the extent otherwise expressly

provided herein” modifies the previous phrase “Lessee . . . does hereby covenant and agree to pay

lessor, as rent for said leased Premises . . . in addition to any other sum herein provided to be paid.”

The first phrase thus provides that any deductions to the Base Rent are limited to those provided

in the contract, such as nonpayment of rent when the building is condemned. However, the quoted

language itself does not prohibit Defendant from asserting common law defenses to the payment

                                                 - 10 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.358 Filed 04/07/21 Page 11 of 18




of rent. Further, Plaintiff does not identify any other sections in the lease that prohibit the use of

common law defenses in the contract. In fact, the lease specifies that Defendant shall continue to

pay rent regardless of any defense, counterclaim or offset.5 See Section 12.C. If all defenses to the

payment of rent were identified in the contract, it is unlikely this provision would be necessary.

For example, condemnation of property is a legally defined concept and the lease states that BCR

bears the risk of loss if the property is condemned. The requirement that rent be paid regardless of

any potential defense would be superfluous if all defenses were identified in the contract.

                                                  B.

       The second question is whether the COVID-19 pandemic and Governor Whitmer’s

shutdown order equates to a frustration of purpose and impracticability defense for Defendant’s

non-payment of rent. “The primary goal in the construction of a contract is to honor the intent of

the parties. Where the contractual language is clear, the contract must be enforced as written.”

Liggett Rest. Grp., Inc. v. City of Pontiac, 676 N.W.2d 633, 638 (Mich. Ct. App. 2003). There are

three elements to a Michigan frustration of purpose claim:

       (1) the contract must be at least partially executory; (2) the frustrated party’s
       purpose in making the contract must have been known to both parties when the
       contract was made; (3) this purpose must have been basically frustrated by an event
       not reasonably foreseeable at the time the contract was made, the occurrence of
       which has not been due to the fault of the frustrated party and the risk of which was
       not assumed by him.

       Liggett Rest. Grp., Inc. v. City of Pontiac, 676 N.W.2d 633, 637 (Mich. Ct. App. 2003)

(footnote omitted). “As noted in the Second Restatement of Contracts, ‘[t]he frustration must be

so severe that it is not fairly to be regarded as within the risks that he assumed under the contract.’

Further, ‘the non-occurrence of the frustrating event must have been a basic assumption on which



5
 Despite this provision, Defendant chose not to pay April and May 2020 Base Rent, instead of paying rent
while also articulating an affirmative defense. Neither party raised this issue in the briefing.

                                                 - 11 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.359 Filed 04/07/21 Page 12 of 18




the contract was made.’” Liggett Rest. Grp., Inc. v. City of Pontiac, 676 N.W.2d 633, 637 (Mich.

Ct. App. 2003) (footnotes with Second Restatement of Contracts citations omitted). Neither the

impracticability defense, nor the frustration of purpose defense can be based “on an argument that

the continuation of existing market conditions was a ‘basic assumption’ on which the contract was

made.” Hemlock Semiconductor Operations, LLC v. SolarWorld Indus. Sachsen GmbH, 867 F.3d

692, 704 (6th Cir. 2017).

       The parties do not dispute that the contract is executory. The parties also agree that one of

the purposes of the lease was to sell bedding products. Therefore, the question is whether the

circumstances in this case satisfy the third prong; specifically, (1) was the purpose of the lease

frustrated by an unforeseeable event (2) not due to Defendant’s conduct and (3) not assumed by

Defendant?

       Defendant argues “there is no question that the principal purpose of both parties in entering

into the Lease was for Mattress Firm to be able to use the property to operate a retail bedding store

and showroom that is continuously open to the public” and therefore the purpose of the lease was

frustrated. ECF No. 16 at PageID.190. Plaintiff counters, “The purpose of the Lease was not

entirely frustrated by the Orders [because] Mattress Firm could still use the premises for other

purposes, including storage and office uses.” ECF No. 20 at PageID.270–71. Plaintiff cites Mel

Frank Tool & Supply v. Di-Chem Co. in support of its argument that partial frustration of a contract

is insufficient for a frustration of purpose defense. However, that case is not applicable. In Mel

Frank Tool & Supply, a chemical distributor lessee vacated the premises after an ordinance was

passed which prohibited the storage of hazardous chemicals. 850 N.W.2d 802, 803–04 (Iowa

1998). The lessor sued for breach of contract. The lease included a provision requiring the lessee

to comply with city ordinances and, at the time the contract was signed, the lessor was unaware



                                               - 12 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.360 Filed 04/07/21 Page 13 of 18




that hazardous chemicals may be stored at the facility. Id. After reviewing the Second Restatement

of Contracts and a previous Iowa case, the Iowa Supreme Court summarized its position,

       A subsequent governmental regulation like a statute or ordinance may prohibit a
       tenant from legally using the premises for its originally intended purpose. In these
       circumstances, the tenant’s purpose is substantially frustrated thereby relieving the
       tenant from any further obligation to pay rent. The tenant is not relieved from the
       obligation to pay rent if there is a serviceable use still available consistent with the
       use provision in the lease. The fact that the use is less valuable or less profitable or
       even unprofitable does not mean the tenant’s use has been substantially frustrated.

Id. at 808. As a result, the court concluded that because the lessee stored both hazardous and

nonhazardous chemicals in the building and it “presented no evidence as to the nature of its

inventory and what percentage of the inventory consisted of hazardous chemicals,” the lessee

failed to establish an impossibility/frustration of purpose defense. Id.

       In this case, the stated primary purpose of the contract was the retail sale of bedding

products. See Section 6. The Lease further permits “portions” of the building to be used for

“storage and office uses incidental to the permitted use” as well as “any other lawful retail use.”

Id. (emphasis added). The storage and office use of the building is predicated upon the main

purpose of the lease, the retail sale of bedding products. As for “other lawful retail use,” during

the shutdown order, no retail use was allowed. Therefore, the only legally permissible use of the

building during the shutdown was storage of the bedding products. This is dissimilar to Mel Frank

Tool & Supply where the lessee could store an unspecified percent of non-hazardous chemicals at

the facility, despite the new ordinance. Here, the primary and secondary retail purposes were

frustrated by the Governor’s Order. In addition, everyone who could work from home was required

to do so, and, therefore, the offices were essentially storage units for business equipment during

the shutdown. The purpose of the lease, the retail sale of bedding products, was substantially

frustrated during the shutdown.



                                                - 13 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.361 Filed 04/07/21 Page 14 of 18




          The two California cases cited by Defendant support this conclusion. In Goodman,6

government regulations during World War II prohibited the use of lit signs after dark, frustrating

the purpose of a lease for the use of a neon sign. The California Superior Court explained that the

frustration of purpose defense does not require a defendant to “show that the legal prohibition of

the use to which the electrical equipment may be put was complete and that such use was entirely

prevented for any purpose permitted under the contract of letting.” Goodman, 149 P.2d at 92. In

fact, the court continued, “[t]he weight of authority in the United States is to the contrary, and is

to the effect that such doctrine may be invoked whenever official governmental action prevents

the hirer from using the property for the primary and principal purpose for which it was hired.” Id.

at 943. In Goldschmidt,7 a winery tenant was prohibited from using her leased property as an

alcohol business during prohibition. The court found that because the lease limited the use of the

property to a winery and liquor establishment, the lease was frustrated.

          Further, the two frequently cited Michigan cases regarding frustration of purpose, Leggitt

and Molnar, also support Defendant’s assertion. Leggitt explains that “the non-occurrence of the

frustrating event must have been a basic assumption on which the contract was made.” Liggett

Restaurant Group, Inc. v. City of Pontiac, 676 N.W.2d 633, 637–38. In that case, the contract

“explicitly provided for[] the possibility that the Detroit Lions might miss home games in the

Silverdome.” Id. The court found no frustration of purpose because the frustrating event (the Lions

not playing at the Silverdome) was not a basic assumption of the contract. Conversely, in Molnar,

“a property settlement in a divorce case [ ] required the husband to pay partial mortgage payments

on the home where his ex-wife and minor son lived.” Id. at 134 (citing Molnar v. Molnar, 313

N.W.2d 171 (Mich. Ct. App. 1981)). When the child died prior to his 18th birthday, the Michigan


6
    20th Century Lites, Inc. v. Goodman, 149 P.2d 88 (Cal. App. Dep’t Super. Ct. 1944).
7
    Industrial Development & Land Co. v. Goldschmidt, 206 P. 134 (Cal. Ct. App. 1922).

                                                   - 14 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.362 Filed 04/07/21 Page 15 of 18




Court of Appeals “held that the father could discontinue” the partial mortgage payments “because

they were intended for the minor child’s benefit.” Id. The child’s death “fundamentally altered the

parties’ positions and frustrated the purpose for which the property settlement as entered.” Id.

       The purpose of Plaintiff and Defendant’s lease was frustrated by an unforeseeable event

not caused by Defendant: the COVID-19 pandemic and Governor Whitmer’s Shutdown Order.

Further, the pandemic and Shutdown Order were not reasonably foreseeable at the time the

contract was signed in 2013. As such, the next question is whether Mattress Firm assumed the risk

of the shutdown orders in the contract.

                                                C.

       The risk of the frustrated purpose must not be assumed by either party in the contract itself.

See Liggett, 676 N.W.2d at 637. Plaintiff argues that Section 35 allocates the risk of costs and

expenses due to governmental public health and safety regulations to Defendant. ECF No. 13 at

PageID.124. In response, Defendant contends that Section 35 focuses on “environmental hazards”

and does not “contemplate[] that the government may bar the only use of the Leased Premises that

is authorized in the Lease or allocates the risk of that happening to Mattress Firm.” ECF No. 16 at

PageID.198.

       The Michigan Supreme Court provides, “Words should not be construed in the void, but

should be read together to harmonize the meaning, giving effect to the [agreement] as a whole.”

Thiel v. Goyings, 939 N.W.2d 152, 160 (Mich. 2019). That is, “[t]he other terms in the list

alongside [the term at issue] are contextually important. Under the doctrine of noscitur a sociis, a

thing is known by the company it keeps.” Id. In this case, Plaintiff’s quoted language, when

considered alone, could be interpreted to apply to all governmental health and safety regulations.

See ECF No. 13 at PageID.124 (“Lessee, at its sole cost and expense, shall comply with all laws,



                                               - 15 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.363 Filed 04/07/21 Page 16 of 18




statutes, ordinances, rules, regulations and orders of any governmental authority having

jurisdiction concerning environmental, health or safety matters, . . . .” (quoting Lease Section 35)).

However, this sentence fragment must be considered in relationship to the entirety of Section 35.

Section 35.A requires the Lessee to contain and properly dispose of any “Hazardous Materials.”

Section 35.B defines Hazardous Materials, and Section 35.C requires Lessee to indemnify Lessor

regarding liability claims stemming from a release of Hazardous Materials. This section does not

require Lessee to comply with all health and safety regulations, but rather all health and safety

regulations relating to Hazardous Materials. As such, this Section does not allocate the risk of a

government shutdown due to a viral pandemic to Plaintiff or Defendant.

                                                 D.

       Having concluded that Defendant’s use of the space was frustrated by Governor Whitmer’s

Executive Orders, the question is whether the frustrated purpose terminates the lease entirely or

rather simply suspended Mattress Firm’s requirement to pay Base Rent. Plaintiff highlights a

California case where the court concluded that frustration of purpose results in the automatic

termination of the contract. 20th Century Lites, Inc. v. Goodman, 149 P.2d 88, 93 (Cal. App. Dep’t

Super. Ct. 1944). However, only two paragraphs later in the opinion, the court explained, “The

cases where the doctrine of commercial frustration, with its immediate termination of the

obligations of the promisor applies, are to be distinguished from that type of case wherein such

doctrine is inapplicable and the governmental embargo or regulation is not a permanent prohibition

but is temporary only.” Id. While the court concluded that “commercial frustration” in that instance

required automatic termination of the lease, the court recognized the concept of a temporary

governmental order that would not result in the permanent cessation of a contract.




                                                - 16 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.364 Filed 04/07/21 Page 17 of 18




       The October 2020 update to the Second Restatement of Contracts, originally promulgated

in 1981, includes a section specifying that the “[i]mpracticability of performance or frustration of

purpose may be only temporary. . . . When the circumstances giving rise to the impracticability or

frustration cease to exist, [a party] must then perform.” Restatement (Second) of Contract § 269,

Comment a. Further, case law in Wisconsin and Delaware support the proposition that a temporary

frustration of purpose only results in a temporary cessation of performance.

       In Matter of Fuzzy Thurston’s Left Guard of Eau Claire, Inc., the Bankruptcy court held

that a Debtor’s obligations to clean and repair a building were partially and temporarily suspended

when a storm damaged the building. The Bankruptcy court balanced both the delay caused by the

storm as well as Debtor’s lackluster efforts to perform prior to the storm when allowing for a partial

delay in Debtor’s obligation due to frustration of purpose. Matter of Fuzzy Thurston’s Left Guard

of Eau Claire, Inc., 6 B.R. 955, 960 (W.D. Wisconsin 1980) (“Although this balancing of the

equities does not support granting the full relief sought by the plaintiff, it cannot disguise the fact

that the debtor's compliance with the stipulation was tardy and in some particulars coincided with

the trial of this case. The plaintiff cannot be left with the prospect of dilatory performance

condoned in the future. Debtor's continued possession of the subject property must, therefore, be

conditioned on strict compliance with the terms of the lease as supplemented by the stipulation.”).

       In Schaefer Lincoln Mercury, Inc. v. Jump, the Court of Common Pleas of Delaware, citing

the Second Restatement of Contracts, explained that “the temporary frustration of purpose will

suspend the obligor’s duty to perform while the frustration of purpose exists.” Schaefer Lincoln

Mercury, Inc. v. Jump, 1987 WL 642758, at *2 (Del. Com. Pl. June 8, 1987). Defendant’s car lease

was frustrated due to a lengthy car repair and the court found that “the temporary frustration of

purpose is not grounds for canceling the contract, but it will excuse the defendant from making



                                                - 17 -
Case 1:20-cv-11498-TLL-PTM ECF No. 24, PageID.365 Filed 04/07/21 Page 18 of 18




rental payments during the period of time that the purpose of the contract was frustrated.” Id. Even

though no Michigan court has referenced this specific provision of the Second Restatement of

Contracts, the Michigan Court of Appeals referenced the Second Restatement of Contracts when

it decided that frustration of purpose is a valid contractual defense. Liggett, 676 N.W.2d at 637.

There is no reason to believe the Michigan courts would not adopt this related provision regarding

temporary frustration.

       Accordingly, Defendant has asserted a proper affirmative defense to its nonpayment of

Base Rent for April and May. Defendant’s Motion for Summary Judgment will be granted, and

Plaintiff’s Motion for Summary Judgment will be denied. Plaintiff shall not seek to recoup April

and May 2020 Base Rent from Defendant, nor any related interest or fees. As of June 2020, both

parties are obligated to abide by the contract.

                                                   V.

       Accordingly, it is ORDERED that Defendant’s Motion for Summary Judgment, ECF No.

16, is GRANTED.

       It is further ORDERED that Plaintiff’s Motion for Partial Summary Judgment, ECF No.

13, is DENIED.

       It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED WITH

PREJUDICE.



Dated: April 7, 2021                                                 s/Thomas L. Ludington
                                                                     THOMAS L. LUDINGTON
                                                                     United States District Judge




                                                  - 18 -
